Citation Nr: 0410462	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  94-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a 
psychiatric disability, classified as major depression, for the 
period prior to November 1, 1995.

2.  Entitlement to an increased rating in excess of 30 percent for 
a psychiatric disability, classified as paranoid schizophrenia 
with major depression, for the period from November 1, 1995 to 
March 10, 1998.

3.  Entitlement to an increased rating in excess of 70 percent for 
a psychiatric disability, classified as paranoid schizophrenia 
with major depression, for the period on and subsequent to March 
10, 1998.

4.  Entitlement to an initial rating in excess of 10 percent for 
hypertension, for the period prior to July 13, 1999.

5.  Entitlement to an increased rating in excess of 20 percent for 
hypertension, for the period on and subsequent to July 13, 1999.

6.  Entitlement to an initial rating in excess of 20 percent for 
scoliosis of the thoracic spine with thoracic and lumbar strains.  

7.  Entitlement to an initial compensable rating for skin disease, 
classified as tinea versicolor.

8.  Entitlement to an initial compensable rating for hemorrhoids.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had verified active service from July 1979 to July 
1983 and August 1987 to November 1992. 

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the No. Little Rock, 
Arkansas, Regional Office (RO), which, in part, granted service 
connection and assigned a 10 percent evaluation for hypertension 
and noncompensable evaluations each for skin disease, classified 
as tinea versicolor, and scoliosis.  Appellant also appealed a 
subsequent September 1993 rating decision, which granted service 
connection and assigned a 10 percent evaluation for a psychiatric 
disability, classified as major depression, effective November 14, 
1992.  A January 1994 RO hearing was conducted.

In a May 1996 rating decision, the RO increased the evaluation for 
the service-connected psychiatric disability, reclassified as 
paranoid schizophrenia with major depression, from 10 percent to 
30 percent, effective November 1, 1995 (after termination of a 
temporary total hospitalization rating, effective July 6th through 
October 31, 1995).  After an RO hearing was held in September 
1998, in part, on the issue of entitlement to service connection 
for residuals of hemorrhoids, the hearing officer, in a January 
1999 decision/rating decision, granted service connection and 
assigned a noncompensable evaluation for said disability.  

In April 1999, the Board remanded the appellate issues of 
entitlement to an initial rating in excess of 10 percent for a 
psychiatric disability, classified as major depression, for the 
period prior to November 1, 1995; entitlement to an increased 
rating in excess of 30 percent for a psychiatric disability, 
classified as paranoid schizophrenia with major depression, for 
the period on and subsequent to November 1, 1995; entitlement to 
an initial rating in excess of 10 percent for hypertension; and 
entitlement to an initial compensable rating for skin disease, 
classified as tinea versicolor, to the RO for additional 
evidentiary development.  

By a July 2000 rating decision, the RO increased the evaluation 
for a psychiatric disability, classified as paranoid schizophrenia 
with major depression, from 30 percent to 70 percent, effective 
March 11, 1998; increased the evaluation for hypertension from 10 
percent to 20 percent, effective July 13, 1999; and in effect 
assigned an initial evaluation for scoliosis, reclassified as 
scoliosis of the thoracic spine with thoracic and lumbar strains, 
of 20 percent, effective November 14, 1992.  

With regard to a procedural matter involving the hypertension 
disability rating issues, the VA amended its regulations for 
rating cardiovascular system disabilities (which includes 
hypertension).  See 62 Fed. Reg. 65,207-224 (Dec. 11, 1997) 
(codified at 38 C.F.R. § 4.104 (1998)), effective January 12, 
1998.  With regards to a procedural matter involving the 
psychiatric disability increased rating issues, the VA amended its 
regulations for rating mental disorders, effective November 7, 
1996.  See 38 C.F.R. §§ 4.125-130 (1998).  Additionally, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) explained that there 
was a legal distinction between a claim for an "original" rating 
and an "increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson and other applicable procedural 
history, the Board has reframed the appellate issues as those 
delineated on the title page of this REMAND.  See also AB v. 
Brown, 6 Vet. App. 35 (1993).  

With regard to other procedural matters, during the pendency of 
the appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. § 5100 et seq. (West 2002)) became law.  In March 2002, 
the RO notified appellant that his then attorney was no longer 
authorized to represent claimants for benefits before the VA.  It 
appears that appellant is now representing himself in this appeal.  
The Board subsequently undertook additional development on said 
appellate issues in April 2002, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2)).  However, on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs invalidated a 
portion of the Board's development regulations, specifically 38 
C.F.R. § 19.9(a)(2), and (a)(2)(ii). See Disabled American 
Veterans, et al., v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand the 
case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.

Due to procedural due process concerns as a result of the Federal 
Circuit's partial invalidation of the Board's development 
regulations, the Board in July 2003 remanded the case to the RO 
for additional procedural development.  

These appellate issues are again being REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.; and VA will provide 
notice if further action is required on appellant's part.



REMAND

With regards to a procedural matter, there has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 became law.  
This law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits.  There have also been final regulations promulgated 
to implement the new law.  This change in the law is generally 
considered applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or filed 
before the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 
(Nov. 19, 2003).  However, the evidentiary record does not 
currently include any letter from the RO informing appellant and 
his representative of the Veterans Claims Assistance Act of 2000 
and its applicability with regards to the appellate issues.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Due to this 
procedural due process concern, a remand of the case appears 
necessary.  

With respect to the psychiatric disability rating issue, pursuant 
to the Board's April 1999 remand, the RO was directed to arrange 
VA psychiatric and psychologic examinations, and a social and 
industrial survey, to determine the nature and current severity of 
the service-connected psychiatric disability.  A September 1999 VA 
psychiatric examination and a January 2003 VA examination 
apparently by a psychologist were conducted.  However, that 
September 1999 VA psychiatric examination was conducted 
approximately four and a half years ago, and a social and 
industrial survey has not been conducted.  Also, the January 2003 
VA examination by a psychologist also did not include any 
psychologic testing, and arguably it was not in fact a 
"psychologic" examination.  

With respect to the hypertension disability rating issue, pursuant 
to the Board's April 1999 remand, the RO was directed to arrange a 
VA cardiovascular examination to determine the nature and current 
severity of the service-connected hypertension.  Although 
appellant was afforded a July 1999 VA cardiovascular examination, 
said examination was conducted more than four and a half years 
ago.  Although pursuant to the Board's April 2002 evidentiary 
development, the RO was directed to arrange another cardiovascular 
examination, the examiner who conducted a March 2003 rectal 
examination also apparently conducted a "cardiovascular" 
examination.  It does not appear that examiner was a cardiologist 
or was otherwise qualified to conduct a "cardiovascular" 
examination; and the examination report did not include any chest-
x-ray or electrocardiographic studies.  Thus, a VA cardiovascular 
examination should be arranged to adequately determine the nature 
and current severity of the service-connected hypertension.

As the Board's April 1999 remand pointed out, since the clinical 
evidence of record was unclear as to the extent and current 
severity of the service-connected skin disease, currently 
classified as tinea versicolor, another VA dermatologic 
examination was required.  Although a September 1999 VA 
dermatologic examination was conducted pursuant to that April 1999 
remand, the examination report was rather cursory and inadequate; 
the dermatologist did not differentiate which symptoms were 
reasonably attributable to the service-connected tinea versicolor 
versus any other skin disorder that may be present and did not 
opine whether it may be part and parcel of, or otherwise related 
to, the service-connected tinea versicolor; and color photographs 
of the affected areas of the skin were not done as requested.  
Although pursuant to the Board's April 2002 evidentiary 
development, a March 2003 dermatologic examination was conducted, 
this examination also had similar deficiencies as said prior 
examination.  

With regard to the issue of an initial rating in excess of 20 
percent for scoliosis of the thoracic spine with thoracic and 
lumbar strains, pursuant to the Board's April 1999 remand, a July 
1999 VA orthopedic examination was conducted, which included 
radiographic findings of scoliosis.  However, subsequent VA 
clinical records indicate that in February 2001, a lumbar spine 
MRI was interpreted as showing L5-S1 degenerative narrowing with 
disk dissecation/bulge and an annular tear.  Although pursuant to 
the Board's April 2002 evidentiary development, a February 2003 
orthopedic examination was conducted, this examination was rather 
cursory and inadequate.  For example, although x-rays of the spine 
were conducted, an MRI was not performed in order to determine 
whether the abnormal lumbosacral spinal pathology shown on 
February 2001 lumbar spine MRI was still manifested and if so, its 
etiology.  Thus, appropriate VA examination(s), such as orthopedic 
and/or neurologic, should be arranged to adequately determine the 
nature and current severity of the service-connected back 
disability; appellant should be provided a Supplemental Statement 
of the Case containing appropriate Diagnostic Code(s) for rating 
appellant's back disability, such as Code 5291, for rating 
limitation of the motion of the dorsal spine, Code 5292, for 
rating limitation of the motion of the lumbar spine, in addition 
to Code 5295, for rating lumbosacral strain; and the RO should 
consider whether or not separate evaluations may be assigned for 
rating the dorsal and lumbar spinal segments.  

Accordingly, the case is REMANDED to the RO for the following:

1.  The RO must review the claims folders and ensure that all VCAA 
notice obligations have been satisfied with respect to the 
appellate issues, in accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other applicable legal precedent.  
See Quartuccio.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for any of the disabilities 
currently on appeal since February 2003.  After the veteran has 
signed the appropriate releases, those records should be obtained 
and associated with the claims folder.  All attempts to procure 
records should be documented in the file.  If the RO cannot 
obtained records identified by the veteran, a written notation to 
that effect should be placed in the file.  The veteran and his 
representative are to be notified of unsuccessful efforts in this 
regard.

3.  With respect to the psychiatric disability rating issue, the 
RO should arrange VA psychiatric and psychologic examinations.  A 
social and industrial survey should also be accomplished.  Prior 
to the examination, the claims folder must be made available to 
the each examiner for review of the case.  A notation to the 
effect that this record review took place should be included in 
the report of the examiner(s). 

The entire claims folders should be reviewed by the psychiatrist, 
psychologist, and social worker.  The examiners and social worker 
should specify in detail the nature, content, intensity, and 
frequency of appellant's service-connected psychiatric symptoms; 
any cognitive impairment resulting therefrom; and the degree to 
which the psychiatric symptoms impact upon social and industrial 
adaptability.  The examiners and social worker should elicit 
information as to functional restrictions, and the effect the 
service-connected psychiatric symptoms have upon appellant's daily 
activities.  The psychiatric examination report should assign him 
a score on the Global Assessment of Functioning Scale (GAF Scale).  
The degree of functional impairment or interference with daily 
activities, if any, by the service-connected psychiatric symptoms 
should be described in detail.

5.  With respect to the hypertension disability rating issue, the 
RO should schedule a VA cardiovascular examination, to be 
conducted by a physician with experience in the cardiovascular 
field.  All indicated tests and studies are to be performed.  
Prior to the examination, the claims folder must be made available 
to the examiner for review of the case.  A notation to the effect 
that this record review took place should be included in the 
report of the examiner.  Any hypertensive vascular symptomatology 
should be described with its degree of severity.  The degree of 
functional impairment or interference with daily activities, if 
any, by the service-connected hypertension should be described in 
detail.

6.  With respect to the appellate issue of an original compensable 
rating for skin disease, classified as tinea versicolor, the RO 
should arrange a VA dermatologic examination.  Prior to the 
examination, the claims folder should be made available to the 
dermatologist for review of the case.  A notation to the effect 
that this record review took place should be included in the 
report of the examiner.  The examiner is to determine the nature, 
extent, and severity of appellant's skin disorder currently 
manifested and its etiology.  All indicated tests and studies 
should be conducted, and color photographs of the affected areas 
of the skin should be accomplished, if feasible.  The 
dermatologist is requested to provide a detailed description of 
the nature and extent of any skin disease manifested, including 
but not limited to:  The location and number of any skin lesions; 
whether ulceration, crusting, exfoliation, exudation, or itching 
is involved and if so, the severity thereof (e.g., is it 
extensive); whether the skin disease is markedly disfiguring or 
exceptionally repugnant; whether the skin disease has "systemic or 
nervous manifestations"; whether the skin disease is responsive to 
treatment; what percentage of the entire body is affected by the 
service-connected skin disease; and whether systemic therapy such 
as corticosteroids or other immunosuppressive drugs are required 
and, if so, for what duration during the past 12-month period.  
The dermatologist should differentiate which symptoms are 
reasonably attributable to the service-connected tinea versicolor 
versus any other skin disorder that may be present.  If any other 
skin disease is manifested, the dermatologist should express an 
opinion as to the degree of probability that it may be part and 
parcel of, or otherwise related to, the service-connected tinea 
versicolor.  The degree of functional impairment or interference 
with daily activities, if any, by the service-connected skin 
disability should be described in detail.

7.  With respect to the appellate issue of an initial rating in 
excess of 20 percent for scoliosis of the thoracic spine with 
thoracic and lumbar strains, the RO should arrange appropriate VA 
examination(s), such as orthopedic and/or neurologic.  The entire 
claims folders should be reviewed by the examiner(s).  A notation 
to the effect that this record review took place should be 
included in the report of the examiner(s).   All indicated tests 
and studies should be performed, including, but not limited to, 
range of motion studies of the dorsal and lumbar segments of the 
back expressed in degrees (i.e., forward flexion, backward 
extension, and rotation bilaterally).  A radiographic examination 
and/or MRI, if medically indicated, should be performed to 
determine whether any thoracic/lumbosacral spinal pathology is 
present.  If thoracic/lumbosacral spinal pathology other than 
scoliosis is clinically identified, the radiologist and/or 
orthopedist should review the entire evidentiary record, correlate 
the findings with the radiographic/MRI studies of record, express 
an opinion as to the nature and etiology of any spinal 
abnormalities manifested, and differentiate symptoms associated 
with any spinal abnormalities from symptoms attributable to the 
service-connected scoliosis with thoracic and lumbar strains.  If 
these symptoms are not medically capable of differentiation 
without resort to mere conjecture, this should be commented upon 
in the report(s).

The examiner(s) should specify whether any painful motion of the 
dorsal/lumbar back is clinically elicited, and if so, the nature, 
location and intensity of the pain should be described in detail; 
and whether it is due to the service- connected scoliosis with 
thoracic and lumbar strains versus additional back disability or 
disabilities.  Any objective indications of such pain should be 
described.  The examiner(s) should elicit information as to 
precipitating and aggravating factors (i.e., movement, activity), 
effectiveness of any pain medication or other treatment for relief 
of pain, functional restrictions, including from pain on motion, 
and the effect the dorsal and lumbar back disability has upon the 
appellant's daily activities.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

8.  The veteran must be given adequate notice of the date and 
place of any requested examination.  A copy of all notifications 
must be associated with the claims folder.  The veteran is hereby 
advised that failure to report for a scheduled VA examination 
without good cause shown may have adverse effects on his claim.

9.  The RO should review any additional evidence and readjudicate 
the appellate issues.  The RO should consider applicable court 
precedents and statutory and regulatory provisions, including 
applicable sections of the old and newly amended regulations for 
rating mental disorders and hypertension, to the extent 
applicable, and DeLuca.  The RO should clarify whether any 
additional skin disease, if present, should be considered part and 
parcel of the service-connected skin disorder.  The RO should 
clarify whether any additional thoracic/lumbosacral spine 
pathology, if present, should be considered part and parcel of the 
service-connected scoliosis with thoracic and lumbar strains.  The 
RO should consider whether or not separate evaluations may be 
assigned for rating the dorsal and lumbar spinal segments.  
Additionally, the RO should consider the applicability of 38 
C.F.R. § 3.321(b) (2003), pertaining to extraschedular evaluation.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the Board 
for further appellate consideration, after compliance with 
appropriate appellate procedures, including issuance of a 
supplemental statement of the case.  No action by the appellant is 
required until he receives further notice.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



